

EXHIBIT 10.1


March 8, 2013                        




PERSONAL AND CONFIDENTIAL


Ms. Sara E. Armbruster
901 44th St. SE
Grand Rapids, MI 49508


Re: Temporary Assignment


Dear Sara,


This letter is an amendment and restatement to the letter I sent you dated
August 21, 2012. Please indicate your acceptance by signing a returning a copy
to me.


Assignment:
•
Responsibilities – This assignment relates to advanced development and is under
tight disclosure rules.

•
Your title will remain the same - Vice President, WorkSpace Futures and
Corporate Strategy

•
The length of the assignment is for one year from September 2012 through August
2013. You will be working in space provided by IDEO.



Base Salary, Performance Review Process, Annual Bonus and Long-Term Incentive:
•
All of these programs will remain the same.



Relocation and Assignment Allowances:
•
Steelcase will lease a home in the Bay Area, and you and your family will be
allowed to occupy the home during the length of the assignment. This will
include the following:

•
Steelcase has leased an unfurnished home in Los Altos Hills, CA 94022 for $6,000
per month.

•
Instead of renting furniture and other essentials, the company has purchased
furnishings for the home that will remain the property of the company. The
furnishings will be sold or donated after the end of the assignment.

•
The lease will run from June 15, 2012 to July 31, 2013. This will allow for
school registration and move-in prior to the start of the assignment. You and
your family will move into the rental home by the end of August 2012 and return
from California no later than the end of August 2013.

•
Steelcase has arranged for the lease deposit and monthly payments made to the
landlord in accordance with the lease agreement.

•
You will pay all monthly utility bills, and Steelcase will provide reimbursement
to you through Brookfield Relocation.

•
One home finding trip for you and one for your spouse.

•
A one-time miscellaneous relocation allowance of $10,000 to cover various
settling-in expenses.


1

--------------------------------------------------------------------------------

Ms. Sara E. Armbruster
March 8, 2013
Page 2





•
Movement of some household goods from and back to Grand Rapids up to an
established budget of $10,000.

•
Airfare for you and each of your family members to relocate to and return from
the new location.

•
Shipment of two personal vehicles.

•
Relocation services will be provided by Brookfield Relocation Inc. (formerly
Prudential Relocation).



Other Services Provided by the Company During the Temporary Assignment:
•
Property management for your primary residence up to a maximum of $2,800 per
year. These services include security checks, lawn maintenance and snow removal.
Home repairs are not eligible expenses under this provision.

•
Steelcase will provide your spouse and children with round-trip coach class
airfare to return home for the holiday season. It’s anticipated that you will
combine work travel with return trips to Grand Rapids.

•
Reimbursement for additional state and local taxes compared to your current
rates in Michigan and Grand Rapids. This includes tax preparation assistance for
2012 and 2013 tax years.

•
Tax gross-up on taxable relocation and assignment allowances.

   
Sara, I’m looking forward to working with you during this assignment. Please let
me know if you have any questions or concerns.


Sincerely,


/s/ James P. Hackett


James P. Hackett
President and CEO, Steelcase Inc.


I accept and agree to the terms offered in this letter.


/s/ Sara E. Armbruster                    March 27, 2013

--------------------------------------------------------------------------------

Sara E. Armbruster                    Date

2